DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-15, filed October 5th, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on October 5th, 2022. Claims 1-20 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
 Claim 1, line 7, “each one of at least one left side slot”.
Claim 1, lines 7-8, “each one of at least one right side slot”.
Claim 5, lines 3-4, “without extending along a bottom side of the wallet.”
Claim 5, line 7, “without extending along a top side of the wallet.”
Claim 8, lines 3-4, “without extending along a top side of the wallet.”
Claim 8, line 7, “without extending along a bottom side of the wallet.”
Claim 10, lines 3-4, “without extending along a bottom side of the wallet.”
Claim 10, line 7, “without extending along a top side of the wallet.”
Claim 16, lines 3-4, claims the limitation “without extending along a second side of the wallet.”
Claim 16, line 7, claims the limitation “without extending along a first side of the wallet.”
Claim 20, lines 3-4, claims the limitation “without extending along a second side of the wallet.”
Claim 20, line 7, claims the limitation “without extending along a first side of the wallet.”

No new matter should be entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the features canceled from the claims.  
Claim 1 claims the limitation “each one of at least one left side slot” in line 7. The limitation implies that more than one left side slot can be present on claimed invention, a feature which is not depicted within the provided drawings.
Claim 1 claims the limitation “each one of at least one right side slot” in lines 7-8. The limitation implies that more than one left side slot can be present on claimed invention, a feature which is not depicted within the provided drawings.
Claim 14 claims the limitation “each one of at least one left side slot” in lines 8-9. The limitation implies that more than one left side slot can be present on claimed invention, a feature which is not depicted within the provided drawings.
Claim 14 claims the limitation “each one of at least one left side slot” in lines 9-10. The limitation implies that more than one left side slot can be present on claimed invention, a feature which is not depicted within the provided drawings.
Claim 19 claims the limitation “each one of at least one left side slot” in lines 8-9. The limitation implies that more than one left side slot can be present on claimed invention, a feature which is not depicted within the provided drawings.
Claim 19 claims the limitation “each one of at least one left side slot” in lines 9-10. The limitation implies that more than one left side slot can be present on claimed invention, a feature which is not depicted within the provided drawings.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims the limitation “each one of at least one left side slot” in line 7. The limitation implies that more than one left side slot can be present on claimed invention; a feature which is neither disclosed in the specification or depicted within the provided drawings. Claims 2-13 are also rejected by virtue of dependency on claim 1.
Claim 1 claims the limitation “each one of at least one right side slot” in lines 7-8. The limitation implies that more than one left side slot can be present on claimed invention; a feature which is neither disclosed in the specification or depicted within the provided drawings. Claims 2-13 are also rejected by virtue of dependency on claim 1.
Claim 5, lines 3-4, claims the limitation “without extending along a bottom side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a bottom side of a wallet, when a proportion of the card would extend along an axis defined by the bottom side of the wallet.
Claim 5, line 7, claims the limitation “without extending along a top side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a top side of a wallet, when a proportion of the card would extend along an axis defined by the top side of the wallet. Claim 6 is also rejected by virtue of dependence on Claim 5.
Claim 8, lines 3-4, claims the limitation “without extending along a top side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a top side of a wallet, when a proportion of the card would extend along an axis defined by the top side of the wallet.
Claim 8, line 7, claims the limitation “without extending along a bottom side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a bottom side of a wallet, when a proportion of the card would extend along an axis defined by the bottom side of the wallet.
Claim 10, lines 3-4, claims the limitation “without extending along a bottom side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a bottom side of a wallet, when a proportion of the card would extend along an axis defined by the bottom side of the wallet.
Claim 10, line 7, claims the limitation “without extending along a top side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a top side of a wallet, when a proportion of the card would extend along an axis defined by the top side of the wallet.
Claim 14 claims the limitation “each one of at least one left side slot” in lines 8-9. The limitation implies that more than one left side slot can be present on claimed invention; a feature which is neither disclosed in the specification or depicted within the provided drawings. Claims 15-18 are also rejected by virtue of dependency on claim 14.
Claim 14 claims the limitation “each one of at least one left side slot” in lines 9-10. The limitation implies that more than one left side slot can be present on claimed invention; a feature which is neither disclosed in the specification or depicted within the provided drawings. Claims 15-18 are also rejected by virtue of dependency on claim 14.
Claim 16, lines 3-4, claims the limitation “without extending along a second side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a second side of a wallet, when a proportion of the card would extend along an axis defined by the second side of the wallet.
Claim 16, line 7, claims the limitation “without extending along a first side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a first side of a wallet, when a proportion of the card would extend along an axis defined by the first side of the wallet.
Claim 19 claims the limitation “each one of at least one left side slot” in lines 8-9. The limitation implies that more than one left side slot can be present on claimed invention; a feature which is neither disclosed in the specification or depicted within the provided drawings. Claim 20 is also rejected by virtue of dependency on claim 19.
Claim 19 claims the limitation “each one of at least one left side slot” in lines 9-10. The limitation implies that more than one left side slot can be present on claimed invention; a feature which is neither disclosed in the specification or depicted within the provided drawings. Claim 20 is also rejected by virtue of dependency on claim 19.
Claim 20, lines 3-4, claims the limitation “without extending along a second side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a second side of a wallet, when a proportion of the card would extend along an axis defined by the second side of the wallet.
Claim 20, line 7, claims the limitation “without extending along a first side of the wallet.” The examiner notes that the limitation “without extending” is not disclosed within the specification, additionally, it is unclear to the examiner what comprises not extending along a first side of a wallet, when a proportion of the card would extend along an axis defined by the first side of the wallet.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6, 8, 10, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 3-4, claims the limitation “without extending along a bottom side of the wallet.” It is unclear to the examiner what comprises not extending along a bottom side of a wallet, when a proportion of the card would extend along an axis defined by the bottom side of the wallet, rendering claim 5 indefinite. For examination purposes the limitation “without extending along a bottom side of a wallet”, will be interpreted as “extending along a bottom side of a wallet.” Claim 6 is also rejected by virtue of dependence on claim 5.
Claim 5, line 7, claims the limitation “without extending along a top side of the wallet.” It is unclear to the examiner what comprises “not extending along a top side of a wallet”, when a proportion of the card would extend along an axis defined by the top side of the wallet, rendering claim 5 indefinite. For examination purposes the limitation “without extending along a top side of a wallet”, will be interpreted as “extending along a top side of a wallet.” Claim 6 is also rejected by virtue of dependence on Claim 5.
Claim 8, lines 3-4, claims the limitation “without extending along a top side of the wallet.” It is unclear to the examiner what comprises “not extending along a top side of a wallet”, when a proportion of the card would extend along an axis defined by the top side of the wallet, rendering claim 8 indefinite. For examination purposes the limitation “without extending along a top side of a wallet”, will be interpreted as “extending along a top side of a wallet.”
Claim 8, line 7, claims the limitation “without extending along a bottom side of the wallet.” It is unclear to the examiner what comprises “not extending along a bottom side of a wallet”, when a proportion of the card would extend along an axis defined by the bottom side of the wallet, rendering claim 8 indefinite. For examination purposes the limitation “without extending along a bottom side of a wallet”, will be interpreted as “extending along a bottom side of a wallet.”
Claim 10, lines 3-4, claims the limitation “without extending along a bottom side of the wallet.” It is unclear to the examiner what comprises not extending along a bottom side of a wallet, when a proportion of the card would extend along an axis defined by the bottom side of the wallet, rendering claim 10 indefinite. For examination purposes the limitation “without extending along a bottom side of a wallet”, will be interpreted as “extending along a bottom side of a wallet.” 
Claim 10, line 7, claims the limitation “without extending along a top side of the wallet.” It is unclear to the examiner what comprises “not extending along a top side of a wallet”, when a proportion of the card would extend along an axis defined by the top side of the wallet, rendering claim 10 indefinite. For examination purposes the limitation “without extending along a top side of a wallet”, will be interpreted as “extending along a top side of a wallet.” 
Claim 16, lines 3-4, claims the limitation “without extending along a second side of the wallet.” It is unclear to the examiner what comprises not extending along a second side of a wallet, when a proportion of the card would extend along an axis defined by the second side of the wallet, rendering claim 16 indefinite. For examination purposes the limitation “without extending along a second side of a wallet”, will be interpreted as “extending along a second side of a wallet.” 
Claim 16, line 7, claims the limitation “without extending along a first side of the wallet.” It is unclear to the examiner what comprises “not extending along a first side of a wallet”, when a proportion of the card would extend along an axis defined by the first side of the wallet, rendering claim 16 indefinite. For examination purposes the limitation “without extending along a first side of a wallet”, will be interpreted as “extending along a first side of a wallet.” 
Claim 20, lines 3-4, claims the limitation “without extending along a second side of the wallet.” It is unclear to the examiner what comprises not extending along a second side of a wallet, when a proportion of the card would extend along an axis defined by the second side of the wallet, rendering claim 20 indefinite. For examination purposes the limitation “without extending along a second side of a wallet”, will be interpreted as “extending along a second side of a wallet.” 
Claim 20, line 7, claims the limitation “without extending along a first side of the wallet.” It is unclear to the examiner what comprises “not extending along a first side of a wallet”, when a proportion of the card would extend along an axis defined by the first side of the wallet, rendering claim 20 indefinite. For examination purposes the limitation “without extending along a first side of a wallet”, will be interpreted as “extending along a first side of a wallet.” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-10, 12, and 14-17, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 1799383 A), in view of Machler (US 3454069),  further in view Emma Kites (see attached NPL), and further in view of Bellroy (https://www.amazon.com/dp/B07F1SWYTD/), with a first available date of November 15, 2013.

	Regarding Claim 1, A wallet (1) comprising: an outside layer; 
An inside layer (3) attached to the outside layer (4), the inside layer (3) and the outside layer having (4) a long axis (6) and a short axis (5) orthogonal to the long axis (as seen where the axes intersect in Modified Figure 2 below). (Figs. 1-5, Col. 1, Lines 41-45) 
At least one left side slot (S1 in Modified Figure 2 below) disposed in a left side (LS in Modified Figure 2 Below) of the inside layer (3). (Figs. 1-5, Col. 1, Lines 41-45)
At least one right side slot (S2 in Modified Figure 2 below) disposed in a right side (RS in Modified Figure 2 below) of the inside layer (3). (Figs. 1-5, Col. 1, Lines 41-45)
A retention device (14) centrally disposed (as seen in Figure 2 below) and extending along the short axis (6) of an exterior of the inside layer (3). (Figs. 1-5, Col. 2, Lines 64-71)
Wherein the inside layer (3) is separated into the left side (LS in Modified Figure 2 below) and the right side (RS in Modified Figure 2 below) by a central axis (4-4). (Fig. 2; Col. 1, Lines 12-20)

	Mayer does not teach wherein each slot of the at least one left side slot is disposed at an offset from each slot of the at least one right side slot, or wherein the offset is defined where a first location of each one of the at least one left side slot is at a vertically different position and/or a horizontally different position on the left side as compared to a second location of each one of the at least one right side slot on the right side, or that the provided retention device is comprised of an elastic cord, or that the elastic cord is comprised of UHMWPE.
	
	Regarding the offset slots, Bellroy teaches wherein each slot of the at least one left side slot (LSS in Modified Figure 3 below) is disposed at an offset from each slot of the at least one right side slot (RSS in Modified Figure 3 below), or wherein the offset is defined where a first location of each one of the at least one left side slot is at a vertically different position (as seen in Modified Figure 3 below) and/or a horizontally different position on the left side as compared to a second location of each one of the at least one right side slot on the right side (As seen in Modified Figure 3 below offset from the central axis (CA) of the wallet).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and provide for offset slots as taught by Bellroy. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for offset slots in order to favorably distribute the structural benefits of plastic cards as they are received within the wallet.

	Regarding the elastic cord, Machler further teaches an elastic cord (28) for retaining paper (16). (Col. 1; Lines 13-26)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and substitute the paper clip for an elastic cord as taught by Machler. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a money clip for an elastic cord, in order to retain currency within a billfold while reducing the profile of the billfold and eliminate rigid clip elements.

	Regarding the micro-ballistic cord, as in a cord comprised of UHMWPE, Emma Kites further teaches an elastic cord comprised of UHMWPE.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for an elastic cord comprised of UHMWPE as taught by Emma Kites. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an elastic cord comprised of UHMWPE, in order to substantially enhance the durability of the currency retaining cord.

    PNG
    media_image1.png
    381
    718
    media_image1.png
    Greyscale









    

    PNG
    media_image2.png
    427
    905
    media_image2.png
    Greyscale


	Regarding Claim 2, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 1.
	Mayer further teaches wherein the inside layer (3) includes one or more windows formed (13) to permit viewing a face of a card inserted in at least one of the left side slot (S1 in Modified Figure 2 above) and the right side slot (S2 in Modified Figure 2 above). (Wherein the windows (13) as taught by Mayer are disclosed as transparent for viewing identification cards stored within). (Figs. 1-5; Col. 2; Lines 56-63)

	Regarding Claim 3, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 1;
	Mayer further teaches wherein the left side slot (S1 in Modified Figure 2 above) and the right side slot (S2 in Modified Figure 2 above) are disposed along the short axis (5) of the inside layer (3). (Figs. 1-5; Col. 2; Lines 56-63)

	Regarding Claim 4, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 3;
	Mayer further teaches wherein the left side slot (S1 in Modified Figure 2 above) extends from adjacent a top side edge of the wallet (1) and the right side (S2 in Modified Figure 2 above) slot extends from adjacent a bottom side edge of the wallet (1). (Figs. 1-5; Col. 2; Lines 56-63)

	Regarding Claim 5, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 4.
	Mayer further teaches wherein a first card (wherein Mayer anticipates “membership or identification cards”) is inserted in the left side slot (S1 in Modified Figure 2 above), two adjacent sides of the first card extend along a top side and along a portion of left side (LS in Modified Figure 2 above)  of the wallet (1),  extending along a bottom side of the wallet; and when a second card (wherein Mayer anticipates “membership or identification cards”)  is inserted in the right side slot (S1 in Modified Figure 2 above), two adjacent sides of the second card extend along the bottom side and along a portion of a right side (RS in Modified Figure 2 above) of the wallet (1),  extending along the top side of the wallet. (Figs. 1-5; Col. 2; Lines 56-63)

	Regarding Claim 6, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 5;
	Mayer further teaches when the wallet is folded along the retaining element (14), and the first card and the second card are inserted (wherein Mayer anticipates “membership or identification cards”), respectively, into the left side slot (S1 in Modified Figure 2 above) and the right side slot (S2 in Modified Figure 2 above), the first and second cards provide support along an entirety of an outer perimeter of the folded wallet (1). (Wherein the left and right side slots retaining cards would provide additional support to the outer perimeter of a folded wallet). (Figs. 1-5; Col. 2; Lines 56-63)
	Mayer does not teach a micro-ballistic cord.
	Wherein the applicant provides for an elastic cord in the disclosure, Machler further teaches an elastic cord (28) for retaining paper (16). (Col. 1; Lines 13-26)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and substitute the paper clip for an elastic cord as taught by Machler. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a money clip for an elastic cord, in order to retain currency within a billfold while reducing the profile of the billfold and eliminate rigid clip elements.

	Regarding the micro-ballistic cord, as in a cord comprised of UHMWPE, Emma Kites further teaches an elastic cord comprised of UHMWPE.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for an elastic cord comprised of UHMWPE as taught by Emma Kites. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an elastic cord comprised of UHMWPE, in order to substantially enhance the durability of the currency retaining cord.

	Regarding Claim 7, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 3;
	Mayer further teaches wherein the left side slot (S1 in Modified Figure 2 above) extends from adjacent a bottom side edge of the wallet (1) and the right side slot (S2 in Modified Figure 2 above) extends from adjacent a top side edge of the wallet (1). (Figs. 1-5; Col. 2; Lines 56-63)

	Regarding Claim 8, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 7;
	Mayer further teaches when a first card is inserted in the left side slot (S1 in Modified Figure 2 above), two adjacent sides of the first card extend along a bottom side and along a portion of a left side (LS in Modified Figure 2 above) of the wallet (1),  extending along a top side of the wallet; and when a second card is inserted in the right side slot (S2 in Modified Figure 2 above), two adjacent sides of the second card extend along a top side and along a portion of a right side (RS in Modified Figure 2 above) of the wallet (1),  extending along a bottom side of the wallet; and when the wallet (1) is folded along the retaining element (14), and the first card and the second card are inserted, respectively, into the left side slot (S1 in Modified Figure 2 above)  and the right side slot (S2 in Modified Figure 2 above), the first and second cards provide support along an entirety of an outer perimeter of the folded wallet (1). (Wherein the left and right side slots retaining cards would provide additional support to the outer perimeter of a folded wallet). (Figs. 1-5; Col. 2; Lines 56-63)
	Mayer does not teach a micro-ballistic cord.
	Wherein the applicant provides for an elastic cord in the disclosure, Machler further teaches an elastic cord (28) for retaining paper (16). (Col. 1; Lines 13-26)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and substitute the paper clip for an elastic cord as taught by Machler. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a money clip for an elastic cord, in order to retain currency within a billfold while reducing the profile of the billfold and eliminate rigid clip elements.

	Regarding the micro-ballistic cord, as in a cord comprised of UHMWPE, Emma Kites further teaches an elastic cord comprised of UHMWPE.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for an elastic cord comprised of UHMWPE as taught by Emma Kites. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an elastic cord comprised of UHMWPE, in order to substantially enhance the durability of the currency retaining cord.

	Regarding Claim 9, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 1;
	Mayer further teaches wherein the left side slot (S1 in Modified Figure 2 above) and the right side slot (S1 in Modified Figure 2 above) are disposed along the long axis (6) of the inside layer (3). (Figs. 1-5; Col. 2; Lines 56-63)

	Regarding Claim 10, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 9;
	Mayer further teaches when a first card is inserted in the left side slot (S1 in Modified Figure 2 above), two adjacent sides of the first card extend along a top side and along a portion of a left side (LS in Modified Figure 2 above) of the wallet (1),  extending along a bottom side of the wallet; and when a second card is inserted in the right side slot (S2 in Modified Figure 2 above), two adjacent sides of the second card extend along the bottom side and along a portion of a right side (RS in Modified Figure 2 above) of the wallet (1),  extending along a top side of the wallet; and when the wallet (1) is folded along the retaining element (14), and the first card and the second card are inserted, respectively, into the left side slot (S1 in Modified Figure 2 above)  and the right side slot (S2 in Modified Figure 2 above), the first and second cards provide support along an entirety of an outer perimeter of the folded wallet (1). (Wherein the left and right side slots retaining cards would provide additional support to the outer perimeter of a folded wallet). (Figs. 1-5; Col. 2; Lines 56-63)
	Mayer does not teach a micro-ballistic cord.
	Wherein the applicant provides for an elastic cord in the disclosure, Machler further teaches an elastic cord (28) for retaining paper (16). (Col. 1; Lines 13-26)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and substitute the paper clip for an elastic cord as taught by Machler. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a money clip for an elastic cord, in order to retain currency within a billfold while reducing the profile of the billfold and eliminate rigid clip elements.

	Regarding the micro-ballistic cord, as in a cord comprised of UHMWPE, Emma Kites further teaches an elastic cord comprised of UHMWPE.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for an elastic cord comprised of UHMWPE as taught by Emma Kites. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an elastic cord comprised of UHMWPE, in order to substantially enhance the durability of the currency retaining cord.

	Regarding Claim 12, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 1 except wherein the cord is an elastic cord.
	Wherein the applicant provides for an elastic cord in the disclosure, Machler further teaches an elastic cord (28) for retaining paper (16). (Col. 1; Lines 13-26)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and substitute the paper clip for an elastic cord as taught by Machler. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a money clip for an elastic cord, in order to retain currency within a billfold while reducing the profile of the billfold and eliminate rigid clip elements.

	Regarding Claim 14, Mayer teaches a wallet (1) comprising:
An outside layer (4); an inside layer (3) attached to the outside layer (4) about an outer perimeter thereof (wherein there is a perimeter around the outside layer), the inside layer (3) and the outside layer (4) having a long axis (6) and a short axis (5) orthogonal to the long axis (as seen where the axes intersect in Modified Figure 2 below). (Figs. 1-5, Col. 1, Lines 41-45).
 At least one left side slot (S1 in Modified Figure 2 below) disposed in a left side (LS in Modified Figure 2 Below) of the inside layer (3). (Figs. 1-5, Col. 1, Lines 41-45)
At least one right side slot (S2 in Modified Figure 2 below) disposed in a right side (RS in Modified Figure 2 below) of the inside layer (3). (Figs. 1-5, Col. 1, Lines 41-45)
A retention device (14) centrally disposed (as seen in Figure 2 below) and extending along the short axis (6) of an exterior of the inside layer (3). (Figs. 1-5, Col. 2, Lines 64-71) 
Wherein the inside layer (3) is separated into the left side (LS in Modified Figure 2 below) and the right side (RS in Modified Figure 2 below) by a central axis (4-4). (Fig. 2; Col. 1, Lines 12-20)

	Mayer does not teach wherein each slot of the at least one left side slot is disposed at an offset from each slot of the at least one right side slot, or wherein the offset is defined where a first location of each one of the at least one left side slot is at a vertically different position and/or a horizontally different position on the left side as compared to a second location of each one of the at least one right side slot on the right side, or that the provided retention device is comprised of an elastic cord, or that the elastic cord is comprised of UHMWPE.

	Regarding the offset slots, Bellroy teaches wherein each slot of the at least one left side slot (LSS in Modified Figure 3 above) is disposed at an offset from each slot of the at least one right side slot (RSS in Modified Figure 3 above), or wherein the offset is defined where a first location of each one of the at least one left side slot is at a vertically different position (as seen in Modified Figure 3 above) and/or a horizontally different position on the left side as compared to a second location of each one of the at least one right side slot on the right side (As seen in Modified Figure 3 above offset from the central axis (CA) of the wallet).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and provide for offset slots as taught by Bellroy. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for offset slots in order to favorably distribute the structural benefits of plastic cards as they are received within the wallet.

	Regarding the elastic cord, and wherein the applicant provides for an elastic cord in the disclosure, Machler further teaches an elastic cord (28) for retaining paper (16). (Col. 1; Lines 13-26)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and substitute the paper clip for an elastic cord as taught by Machler. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a money clip for an elastic cord, in order to retain currency within a billfold while reducing the profile of the billfold and eliminate rigid clip elements.

	Regarding the micro-ballistic cord, as in a cord comprised of UHMWPE, Emma Kites further teaches an elastic cord comprised of UHMWPE.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for an elastic cord comprised of UHMWPE as taught by Emma Kites. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an elastic cord comprised of UHMWPE, in order to substantially enhance the durability of the currency retaining cord.

	Regarding Claim 15, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 14.
	Mayer further teaches wherein the inside layer (3) includes one or more windows formed (13) to permit viewing a face of a card inserted in at least one of the left side slot (S1 in Modified Figure 2 above) and the right side slot (S2 in Modified Figure 2 above). (Wherein the windows (13) as taught by Mayer are disclosed as transparent for viewing identification cards stored within). (Figs. 1-5; Col. 2; Lines 56-63)

	Regarding Claim 16, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 4.
	Mayer further teaches wherein a first card (wherein Mayer anticipates “membership or identification cards”) is inserted in the left side slot (S1 in Modified Figure 2 above), two adjacent sides of the first card extend along a first side and along a portion of left side (LS in Modified Figure 2 above)  of the wallet (1),  extending along a second side of the wallet; and when a second card (wherein Mayer anticipates “membership or identification cards”)  is inserted in the right side slot (S1 in Modified Figure 2 above), two adjacent sides of the second card extend along the second side and along a portion of a right side (RS in Modified Figure 2 above) of the wallet (1),  extending along the first side of the wallet; and the first side (LS in Modified Figure 2 above) and the second side (RS in Modified Figure 2 above)  are opposite sides of the wallet (1) spanning between the left side (LS in Modified Figure 2 above) and the right side (RS in Modified Figure 2 above)  of the wallet.
 (Figs. 1-5; Col. 2; Lines 56-63)

	Regarding Claim 17, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 14;
	Mayer further teaches when the wallet is folded along the retaining element (14), and the first card and the second card are inserted (wherein Mayer anticipates “membership or identification cards”), respectively, into the left side slot (S1 in Modified Figure 2 above) and the right side slot (S2 in Modified Figure 2 above), the first and second cards provide support along an entirety of an outer perimeter of the folded wallet (1). (Wherein the left and right side slots retaining cards would provide additional support to the outer perimeter of a folded wallet). (Figs. 1-5; Col. 2; Lines 56-63)
	Mayer does not teach a micro-ballistic cord.
	Wherein the applicant provides for an elastic cord in the disclosure, Machler further teaches an elastic cord (28) for retaining paper (16). (Col. 1; Lines 13-26)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and substitute the paper clip for an elastic cord as taught by Machler. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a money clip for an elastic cord, in order to retain currency within a billfold while reducing the profile of the billfold and eliminate rigid clip elements.

	Regarding the micro-ballistic cord, as in a cord comprised of UHMWPE, Emma Kites further teaches an elastic cord comprised of UHMWPE.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for an elastic cord comprised of UHMWPE as taught by Emma Kites. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an elastic cord comprised of UHMWPE, in order to substantially enhance the durability of the currency retaining cord.

Claims 11 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 1799383 A), in view of Machler (US 3454069), further in view Emma Kites (see attached NPL), further in view of Bellroy (https://www.amazon.com/dp/B07F1SWYTD/), and further in view of Turner (US 20120061268 A1).

	Regarding Claim 11, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 1 except; further comprising one or more pull tabs disposed along a portion of the cord. 
	Turner further teaches an elastic band (102) further comprising a pull tab (117). (Fig. 6; [0032])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for a pull tab on an elastic cord as taught by Turner. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a pull tab on the elastic cord, in order to make it easier for the user to extend and release the cord for insertion and retention of documents.

	Regarding Claim 18, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 14 except; further comprising one or more pull tabs disposed along a portion of the cord. 
	Turner further teaches an elastic band (102) further comprising a pull tab (117). (Fig. 6; [0032])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for a pull tab on an elastic cord as taught by Turner. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a pull tab on the elastic cord, in order to make it easier for the user to extend and release the cord for insertion and retention of documents.

Claims 13, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 1799383 A), in view of Machler (US 3454069), further in view Emma Kites (see attached NPL), further in view of Bellroy (https://www.amazon.com/dp/B07F1SWYTD/), and further in view of Miller (US 9969204 B2).

	Regarding Claim 13, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 14 except; wherein the cord is a continuous loop of cord, extending through holes at a top and a bottom portion of the inside layer, the loop further extending between the inside layer and the outside layer of the wallet.
	Wherein Mayer teaches teaches an inside layer (3) and outside layer (4) incorporating a retention device (14). (Col. 2; Lines 64-71)
	Mayer does not teach holes on a top portion and a bottom portion wherein continuous loops of elastic cords extend.
	Regarding the holes in the top portion, Miller further teaches holes on a top portion (18a, 18b), and holes in a bottom portion (20a, 20b) wherein continuous loops of elastic cords (16a, 16b) extend. (Examiner notes that although Miller discloses 20a and 20b as notches, a hole does not necessarily need to be closed) (Figs. 1-4; Col. 4, Lines 4-31)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide upper and lower portion holes for retaining an elastic cord as taught by Miller. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for holes enabling the elastic cords to traverse between the inner and outer layer, in order to provide a backing that enables the elastic cords member to retain documents.

	Regarding Claim 19, Mayer teaches a wallet (1) comprising: 
An outside layer (4); an inside layer (3) attached to the outside layer (4) about an outer perimeter thereof (wherein the inside layer is attached to the perimeter of the outside layer), the inside layer (3) and the outside layer (4) having a long axis (6) and a short axis (5) orthogonal to the long axis (as seen where the axes intersect in Modified Figure 2 below). (Figs. 1-5, Col. 1, Lines 41-45) 
At least one left side slot (S1 in Modified Figure 2 below) disposed in a left side (LS in Modified Figure 2 Below) of the inside layer (3). (Figs. 1-5, Col. 1, Lines 41-45)
At least one right side slot (S2 in Modified Figure 2 below) disposed in a right side (RS in Modified Figure 2 below) of the inside layer (3). (Figs. 1-5, Col. 1, Lines 41-45) 
Wherein the inside layer (3) is separated into the left side (LS in Modified Figure 2 below) and the right side (RS in Modified Figure 2 below) by a central axis (4-4). (Fig. 2; Col. 1, Lines 12-20)

Wherein the inside layer is separated into the left side and the right side by the central short axis; and the offset is defined where a first location of each one of the at least one left side slot is at a vertically different position and/or a horizontally different position on the left  side as compared to a second location of each one of the at least one right side slot on the right side.

	Mayer does not teach wherein each slot of the at least one left side slot is disposed at an offset from each slot of the at least one right side slot, or wherein the offset is defined where a first location of each one of the at least one left side slot is at a vertically different position and/or a horizontally different position on the left side as compared to a second location of each one of the at least one right side slot on the right side, or that the provided retention device is comprised of an elastic cord, or that the elastic cord is comprised of UHMWPE; or a cord extending along the central short axis at an exterior of the inside layer, the cord being a continuous loop, extending through holes at a top and a bottom portion of the inside layer, the loop further extending between the inside layer and the outside layer of the wallet.

	Regarding the offset slots, Bellroy teaches wherein each slot of the at least one left side slot (LSS in Modified Figure 3 above) is disposed at an offset from each slot of the at least one right side slot (RSS in Modified Figure 3 above), or wherein the offset is defined where a first location of each one of the at least one left side slot is at a vertically different position (as seen in Modified Figure 3 above) and/or a horizontally different position on the left side as compared to a second location of each one of the at least one right side slot on the right side (As seen in Modified Figure 3 above offset from the central axis (CA) of the wallet).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and provide for offset slots as taught by Bellroy. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for offset slots in order to favorably distribute the structural benefits of plastic cards as they are received within the wallet.

	Regarding the elastic cord, and wherein the applicant provides for an elastic cord in the disclosure, Machler further teaches an elastic cord (28) for retaining paper (16). (Col. 1; Lines 13-26)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and substitute the paper clip for an elastic cord as taught by Machler. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a money clip for an elastic cord, in order to retain currency within a billfold while reducing the profile of the billfold and eliminate rigid clip elements.

	Regarding the micro-ballistic cord, as in a cord comprised of UHMWPE, Emma Kites further teaches an elastic cord comprised of UHMWPE.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for an elastic cord comprised of UHMWPE as taught by Emma Kites. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an elastic cord comprised of UHMWPE, in order to substantially enhance the durability of the currency retaining cord.

	Regarding the holes and a continuous loop through between the inner and outer layers;
	Wherein Mayer teaches teaches an inside layer (3) and outside layer (4) incorporating a retention device (14). (Col. 2; Lines 64-71)
	 Miller further teaches holes on a top portion (18a, 18b), and holes in a bottom portion (20a, 20b) wherein continuous loops of elastic cords (16a, 16b) extend. (Examiner notes that although Miller discloses 20a and 20b as notches, a hole does not necessarily need to be closed) (Figs. 1-4; Col. 4, Lines 4-31)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide upper and lower portion holes for retaining an elastic cord as taught by Miller. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for holes enabling the elastic cords to traverse between the inner and outer layer, in order to provide a backing that enables the elastic cords member to retain documents.

	Regarding Claim 20, Mayer, modified above, teaches all of the elements of the present invention as described above in claim 19;
	Mayer further teaches when a first card is inserted in the left side slot (S1 in Modified Figure 2 above), two adjacent sides of the first card extend along a first side along a portion of a left side (LS in Modified Figure 2 above) of the wallet (1),  extending along a second side of the wallet; and when a second card is inserted in the right side slot (S2 in Modified Figure 2 above), two adjacent sides of the second card extend along the second side and along a portion of a right side (RS in Modified Figure 2 above) of the wallet (1),  extending along the first side of the wallet; the first side (LS in Modified Figure 2 above) and the second side (RS in Modified Figure 2 above)  are opposite sides of the wallet (1) spanning between the left side (LS in Modified Figure 2 above) and the right side (RS in Modified Figure 2 above)  of the wallet; and when the wallet (1) is folded along the retaining element (14), and the first card and the second card are inserted, respectively, into the left side slot (S1 in Modified Figure 2 above)  and the right side slot (S2 in Modified Figure 2 above), the first and second cards provide support along an entirety of an outer perimeter of the folded wallet (1). (Wherein the left and right side slots retaining cards would provide additional support to the outer perimeter of a folded wallet). (Figs. 1-5; Col. 2; Lines 56-63)
	Mayer does not teach a micro-ballistic cord.
	Wherein the applicant provides for an elastic cord in the disclosure, Machler further teaches an elastic cord (28) for retaining paper (16). (Col. 1; Lines 13-26)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, and substitute the paper clip for an elastic cord as taught by Machler. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a money clip for an elastic cord, in order to retain currency within a billfold while reducing the profile of the billfold and eliminate rigid clip elements.

	Regarding the micro-ballistic cord, as in a cord comprised of UHMWPE, Emma Kites further teaches an elastic cord comprised of UHMWPE.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Mayer, modified above, and provide for an elastic cord comprised of UHMWPE as taught by Emma Kites. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an elastic cord comprised of UHMWPE, in order to substantially enhance the durability of the currency retaining cord.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zitahli (https://www.amazon.com/Zitahli-Compartment-Leather-Wallets-Minimalist/dp/B0B2LNK2PB), teaches a slim wallet with offset card slots.
Slimfold (https://www.amazon.com/SlimFold-Minimalist-RFID-Wallet-Waterproof/dp/B01N9J4NU9/), teaches a slim wallet with offset card slots.
Herrington (US 20190246758 A1), teaches a wallet with offset card slots.
Tappeiner (US D772567 S), teaches a wallet with offset card slots.
Lyons (US 20040108032 A1), teaches a wallet with offset card slots.
Buechele (US 6668883 B2), teaches a wallet with offset card slots.
Matzdorff (US 5423363 A), teaches a wallet with offset card slots.
Yoo (US 4907634 A), teaches a wallet with offset card slots.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733